DETAILED ACTION

Examiner’s Note: This application has been inherited by Examiner Deutsch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/01/2021, concerning Application No. 16/326,684 filed on 02/19/2019. The abstract and claim amendments filed on 06/01/2021 are acknowledged. Presently, Claims 1-4 and 7-11 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-163328, filed on 08/24/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marian et al. (US 2006/0173344 A1, cited by the Examiner on 03/26/2021, hereinafter Marian) in view of Shibamoto et al. (US 2013/0190625 A1, cited by the Examiner on 03/26/2021, hereinafter Shibamoto).

	Regarding Claim 1, Marian discloses (Fig. 8) an ultrasonic diagnostic device (system 10, transducer assembly 12, ultrasound imaging system 14) (see, e.g., Para. [0022]) comprising: 
an ultrasonic probe (transducer housing 18) (see, e.g., Para. [0027], 8 3-4, “transducer housing 18 is shaped for being hand held by a sonographer”) having: a body (acoustic stack / transducer 15) (see, e.g., Para. [0023-0025]) including a vibrator array to transmit/receive an ultrasonic wave (see, e.g., Para. [0025], lines 3-4, “transducer 15 is comprised of… individual piezo-electric or CMUT elements” and Para. [0025], lines 1-2, “acoustic ultrasound transducer 15 comprises a one dimensional or multi-dimensional array of elements”), an acoustic matching layer provided between an ultrasonic wave transmission/reception surface and the vibrator array (see, e.g., Para. [0025], line 3, “transducer 15 is comprised of a matching layer”, where this would be between the transmission surface 16 (Para. [0023]) and vibrator array as seen in Fig. 8), and a backing layer (see, e.g., Para. [0025], lines 3-4, “transducer 15 is comprised of… backing block”); and a detector (temperature sensor 102, heat exchanger 22, thermal plate 20) configured to detect a temperature provided on at least one side surface of the laminated body (see, e.g., Para. [0029] and [0059], where the detector includes the temperature sensor 102 and the heat exchanger 22 it is positioned within Para. [0059], which is connected with or formed as part of the thermal plate 20 (Para. [0029]), with the temperature sensor 102 further described in Para. [0059]); and 
a controller (see, e.g., Para. [0059], lines 4-5, “programmable controller”) configured to estimate a temperature based on a detection temperature detected with the detector (see, e.g., Para. [0059], lines 4-9, “programmable controller, such as a micro-controller, field programmable gate array, analog circuit, digital circuit or other controller, controls operation of the orifice 44, the compressor 48, fan 54, and/or the pump 28, based on temperatures measured by sensor 102”, wherein the detector includes the temperature sensor 102 (Para. [0059])), 
wherein the detector (temperature sensor 102, heat exchanger 22, thermal plate 20) includes: 
a conductor (heat exchanger 22, thermal plate 20) (see, e.g., Para. [0029], lines 1-4, “heat exchanger 22 connects with or is formed as part of the thermal plate 20. The heat exchanger 22 is copper, aluminum, other metal or other thermally conductive material” and Para. [0028], lines 7-9, “thermal plate 20 is copper, aluminum, other metal or other material providing thermal conduction”) to receive heat from the body (see, e.g., Para. [0028], lines 3-7, “Thermal conduction to the body and to the other components within the housing 18 transfers the heat away from the sources of heat, such as the transducer 15. Waste heat is transferred down the thermal gradient through the thermal plate 20” and Para. [0029], lines 1-2, “heat exchanger 22 connects with or is formed as part of the thermal plate 20”), which is provided in a vicinity of an edge on the wave transmission/reception surface of the side surface (see, e.g., Para. [0028], lines 9-11, “thermal plate 20 is positioned immediately adjacent to one or more sources of heat, such as along the sides of a transducer stack [15]”, and Fig. 8, where this is also in the vicinity of the wave transmission/reception surface) and which has a shape extending along the edge (see, e.g., Fig. 8, where the thermal plate 20 extends along the edge of the transducer stack 15); and 
a temperature sensor (temperature sensor 102) to detect a temperature of the conductor (see, e.g., Para. [0059], lines 12-15, “temperature sensors 102, such as thermocouples, thermistors or RDT's (Resistance Temperature Detector), are positioned within or in close proximity to… the heat exchanger 22”).
Para. [0028]), Marian does not disclose estimating the surface temperature of the wave transmission/reception surface based on a detection temperature detected with the detector, nor that the body is laminated. Marian further does not disclose wherein the vibrator array is disposed between the acoustic matching layer and the backing layer such that the vibrator array is in direct contact with only the acoustic matching layer and the backing layer.
However, Shibamoto, also in the field of temperature detection in ultrasound probes, does teach a controller (temperature estimation unit 29) (see, e.g., Fig. 1 and Para. [0051]) that estimates a surface temperature of the wave transmission/reception surface (see, e.g., Para. [0051], lines 4-5 and 7-8, “temperature estimation unit 29 estimates the temperature of the contact surface”, wherein the “contact surface [is] between the ultrasonic probe 11 and the object”) based on a detection temperature detected with the detector (see, e.g., Para. [0051], lines 7-9, “temperature estimation unit 29 estimates the temperature of the contact surface based on the estimated temperature of the third acoustic matching layer”, wherein the third acoustic matching layer’s temperature is detected by the phase shift detection unit 27 (Para. [0050]), which therefore is a temperature detection unit/controller, as described in further detail in Para. [0045]-[0049]); and that the body is laminated (see, e.g., Para. [0023], lines 4-7, “ultrasonic probe has a laminated structure including an acoustic matching layer, a transducer layer having a plurality of arrayed transducers, and a backing layer”); and wherein the vibrator array is disposed between the acoustic matching layer and the backing layer such that the vibrator array is in direct contact with only the acoustic matching layer and the backing layer (see, e.g., Fig. 3, Para. [0026-0028], and Para. [0044-0045], where the transducer/vibrator array is shown to be disposed between the first acoustic matching layer and the backing material, and where the transducer is only in direct contact with the first acoustic matching layer and the backing material).
see, e.g., Shibamoto, Para. [0005]). Further it would have been obvious to incorporate a laminated body in order to increase the durability of the structure as it contains the transducer elements necessary to perform the imaging, and it would have been obvious to dispose the vibrator array between the acoustic matching layer and the backing layer, as taught by Shibamoto, in order to prevent ultrasonic waves from propagating backward from the transducers (see, e.g., Shibamoto, Para. [0028]).

Regarding Claim 2, Marian modified by Shibamoto discloses the ultrasonic diagnostic device of Claim 1. Marian further discloses wherein the conductor (heat exchanger 22, thermal plate 20) (see, e.g., Fig. 8, Para. [0059], and Para. [0029]) exerts a detection region expansion function of expanding a temperature detection region of the temperature sensor (see, e.g., Para. [0059], lines 12-15, “the temperature sensors 102, such as thermocouples, thermistors or RDT’s (Resistance Temperature Detector), are positioned within or in close proximity to… the heat exchanger 22” and Para. [0029], line 4, “heat exchanger 22 has a large surface area”), and a thermal diffusion function of diffusing heat of the wave transmission/reception surface (see, e.g., Para. [0028], lines 1-7, “Waste heat generated by components within the transducer housing 18 is removed to preclude the surface temperature exceeding regulatory limits. Thermal conduction to the body and to the other components within the housing 18 transducers the heat away from the sources of heat, such as the transducer 15. Waste heat is transferred down the thermal gradient through the thermal plate 20” and Para. [0029], lines 1-2, “heat exchanger 22 connects with or is formed as part of the thermal plate 20”, where this described transfer of heat from the surface is thermal diffusion).
	
heat exchanger 22, thermal plate 20) (see, e.g., Fig. 8, Para. [0059], and Para. [0029]) comprises a metal film that extends in a strip in a direction along the edge (see, e.g., Fig. 8, where thermal plate 20 extends in a strip in a direction along the edge on the wave transmission/reception surface side of the side of acoustic stack/transducer 15, and Para. [0028], lines 7-11, “The thermal plate 20 is copper, aluminum, other metal or other material providing thermal conduction. The thermal plate 20 is positioned immediately adjacent to one or more sources of heat, such as along the sides of a transducer stack”).

	Regarding Claim 7, Marian discloses (Fig. 8) an ultrasonic probe (transducer housing 18) (see, e.g., Para. [0027], lines 3-4, “transducer housing 18 is shaped for being hand held by a sonographer”) comprising: 
a body (acoustic stack / transducer 15) (see, e.g., Para. [0023-0025]) including a vibrator array to transmit/receive an ultrasonic wave (see, e.g., Para. [0025], lines 3-4, “transducer 15 is comprised of… individual piezo-electric or CMUT elements” and Para. [0025], lines 1-2, “acoustic ultrasound transducer 15 comprises a one dimensional or multi-dimensional array of elements”), an acoustic matching layer provided between an ultrasonic wave transmission/reception surface and the vibrator array (see, e.g., Para. [0025], line 3, “transducer 15 is comprised of a matching layer”, where this would be between the transmission surface 16 (Para. [0023]) and vibrator array as seen in Fig. 8), and a backing layer (see, e.g., Para. [0025], lines 3-4, “transducer 15 is comprised of… backing block”); and
a detector (temperature sensor 102, heat exchanger 22, thermal plate 20) (see, e.g., Para. [0059] and Para. [0029], where the detector includes the temperature sensor 102 and the heat exchanger 22 it is positioned within (Para. [0059]), which is connected with or formed as part of the thermal plate 20 (Para. [0029]), with the temperature sensor 102 further described in Para. [0059]) see, e.g., Para. [0028], lines 9-11, “thermal plate 20 is positioned immediately adjacent to one or more sources of heat, such as along the sides of a transducer stack [15]”), 
wherein the detector (temperature sensor 102, heat exchanger 22, thermal plate 20) (see, e.g., Para. [0059] and Para. [0029]) includes: 
a conductor (heat exchanger 22, thermal plate 20) (see, e.g., Para. [0029], lines 1-4, “heat exchanger 22 connects with or is formed as part of the thermal plate 20. The heat exchanger 22 is copper, aluminum, other metal or other thermally conductive material” and Para. [0028], lines 7-9, “thermal plate 20 is copper, aluminum, other metal or other material providing thermal conduction”) to receive heat from the body (see, e.g., Para. [0028], lines 3-7, “Thermal conduction to the body and to the other components within the housing 18 transfers the heat away from the sources of heat, such as the transducer 15. Waste heat is transferred down the thermal gradient through the thermal plate 20” and Para. [0029], lines 1-2, “heat exchanger 22 connects with or is formed as part of the thermal plate 20”), which is provided in a vicinity of an edge on the wave transmission/reception surface of the side surface (see, e.g., Para. [0028], lines 9-11, “thermal plate 20 is positioned immediately adjacent to one or more sources of heat, such as along the sides of a transducer stack [15]” and Fig. 8, where this is also in the vicinity of the wave transmission/reception surface), and which has a shape extending along the edge (see, e.g., Fig. 8, where the thermal plate 20 extends along the edge of the transducer stack 15); and 
a temperature sensor (see, e.g., Para. [0059], line 12, “temperature sensor 102”) to detect a temperature of the conductor (see, e.g., Para. [0059], lines 12-15, “temperature sensors 102, such as thermocouples, thermistors or RDT’s (Resistance Temperature Detector), are positioned within or in close proximity to… the heat exchanger 22”).

	However, Shibamoto, also in the field of temperature detection of ultrasound probes, does teach a laminated body (see, e.g., Para. [0023], lines 4-7, “ultrasonic probe has a laminated structure including an acoustic matching layer, a transducer layer having a plurality of arrayed transducers, and a backing layer”); and wherein the vibrator array is disposed between the acoustic matching layer and the backing layer such that the vibrator array is in direct contact with only the acoustic matching layer and the backing layer (see, e.g., Fig. 3, Para. [0026-0028], and Para. [0044-0045], where the transducer/vibrator array is shown to be disposed between the first acoustic matching layer and the backing material, and where the transducer is only in direct contact with the first acoustic matching layer and the backing material).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a laminate on the body in order to increase the durability of the structure as it contains the transducer elements necessary to perform the imaging. Further, it would have been obvious to dispose the vibrator array between the acoustic matching layer and the backing layer, as taught by Shibamoto, in order to prevent ultrasonic waves from propagating backward from the transducers (see, e.g., Shibamoto, Para. [0028]).

	Regarding Claim 8, Marian modified by Shibamoto discloses the ultrasonic diagnostic device of Claim 1. Marian further discloses wherein the controller (see, e.g., Para. [0059], lines 4-5, “programmable controller”): determines a first threshold value and a second threshold value, the second threshold value being higher than the first threshold value, and performs control to stop the ultrasonic wave transmission/reception when the estimated surface temperature of the wave see, e.g., Para. [0063], lines 2-12, “temperature sensor(s) 102, located in the thermally conductive shoe 40 or a temperature sensor(s) 101 located in the transducer 15, can be used to generate information used to control the cooling system. The heat removal rate is increased for detected temperatures greater than preset values. The heat removal rate is decreased for temperatures below the same or other preset values. The amount of increase or decrease may be based on other thresholds. In one embodiment, the heat removal system would be operated at the minimum level to keep the temperatures within predetermined limits”).
	
	Regarding Claim 9, Marian modified by Shibamoto discloses the ultrasonic diagnostic device of Claim 1. Marian further discloses wherein the controller (see, e.g., Para. [0059], lines 4-5, “programmable controller”) is configured to estimate, among a gradient of temperatures of the wave transmission/reception surface, a maximum temperature of the wave transmission/reception surface (see, e.g., Para. [0059], lines 4-9, “programmable controller, such as a micro-controller, field programmable gate array, analog circuit, digital circuit or other controller, controls operation of the orifice 44, the compressor 48, fan 54, and/or the pump 28, based on temperatures measured by sensor 102”, wherein the detector includes the temperature sensor 102 (Para. [0059]); also see, e.g., Para. [0060], lines 6-10, “Reliable heat removal from the components is used to assure that transducer surface temperatures do not exceed regulatory limits and that the electronics components are not damaged by the excessive temperatures” and Para. [0063], lines 2-7, “temperature sensor(s) 102, located in the thermally conductive shoe 40 or a temperature sensor(s) 101 located in the transducer 15, can be used to generate information used to control the cooling system. The heat removal rate is increased for detected temperatures greater than preset values”).

temperature sensor 102) comprises at least one thermistor disposed at a center in a longitudinal direction of the metal film (see, e.g., Para. [0059], lines 12-15, “temperature sensors 102, such as thermocouples, thermistors or RDT's (Resistance Temperature Detector), are positioned within or in close proximity to… the heat exchanger 22”).

	Regarding Claim 11, Marian modified by Shibamoto discloses the ultrasonic diagnostic device of Claim 10. Marian further discloses wherein the temperature sensor (temperature sensor 102) comprises a plurality of thermistors including the at least one thermistor (see, e.g., Para. [0059], lines 12-15, “temperature sensors 102, such as thermocouples, thermistors or RDT's (Resistance Temperature Detector), are positioned within or in close proximity to… the heat exchanger 22”), and wherein the controller (see, e.g., Para. [0059], lines 4-5, “programmable controller”) is configured to determine a representative detection temperature value of the wave transmission/reception surface, the representative detection temperature value being one of a highest temperature detected by the plurality of thermistors, a lowest temperature detected by the plurality of thermistors, or a mean value of temperatures detected by the plurality of thermistors (see, e.g., Para. [0059], lines 4-9, “programmable controller, such as a micro-controller, field programmable gate array, analog circuit, digital circuit or other controller, controls operation of the orifice 44, the compressor 48, fan 54, and/or the pump 28, based on temperatures measured by sensor 102”, wherein the detector includes the temperature sensor 102 (Para. [0059])).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marian et al. (US 2006/0173344 A1, cited by the Examiner on 03/26/2021, hereinafter Marian) in view of Shibamoto et al. (US 2013/0190625 A1, cited by the Examiner on 03/26/2021, hereinafter Shibamoto), as applied to Claim 1, in further view of Hebrard et al. (US 2013/0301395 A1, cited by the Examiner on 03/26/2021, hereinafter Hebrard).

Regarding Claim 4, Marian modified by Shibamoto discloses the ultrasonic diagnostic device of Claim 1. Marian further discloses wherein the edge on the wave transmission/reception surface of the side surface is curved (see, e.g., Fig. 8, where the wave transmission/reception surface of the side surface 16 is curved), and wherein an end at least on the wave transmission/reception surface of the conductor has a shape along the edge on the wave transmission/reception surface of the side surface (see, e.g., Fig. 8, where the thermal plate 20 extends along the edge of the transducer stack 15).
	Marian modified by Shibamoto does not specifically disclose that an end of the conductor has a curved shape along the edge on the wave transmission/reception surface of the side surface.
However, Hebrard, also in the field of heat dissipation mechanisms for ultrasound probes, does teach that an end at least on the wave transmission/reception surface (see, e.g., Fig. 1) of the conductor (casing wall 42) (see, e.g., Para. [0035], lines 3-4, “thermally couple the transducer 30 to the casing wall 42” and Para. [0035], lines 8-13, “two members are “thermally coupled” when one or more intermediate heat conducting structures form a bridge or a series of structures, wherein the bridge or series is in contact with the two member and continuously extending between the two members to conduct heat between the two members”) has a curved shape along the edge on the wave transmission/reception surface of the side surface (see, e.g., Fig. 1, where the casing wall 42 is curved along the edge on the wave transmission/reception surface of the side surface, and Para. [0028], where the contact of the casing wall 42 and transducer 30 and lens 28 are described).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate that an end of the conductor has a curved shape along the edge on see, e.g., Hebrard, Para. [0035-0036]).

Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed 06/01/2021, with respect to the Specification Objection, Claim Objections, Claim Interpretation under 35 U.S.C. 112(f), and Rejections Under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objections of the abstract and claims, the claim interpretation under 35 U.S.C. 112(f), and the rejections under 35 U.S.C. 112(b), previously set forth in the Non-Final Rejection mailed 03/26/2021, have been withdrawn. 
Applicant's arguments, see Pages 2-3 of Remarks, filed 06/01/2021, with respect to the Rejections Under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Marian (US 2006/0173344 A1) in view of Shibamoto (US 2013/0190625 A1), Applicant argues that the references do not disclose the limitation “wherein the vibrator array is disposed between the acoustic matching layer and the backing layer such that the vibrator array is in direct contact with only the acoustic matching layer and the backing layer” of Claims 1 and 7. Specifically, Applicant argues that Marian merely teaches a transducer comprising an acoustic matching layer, a backing layer, and a vibrator array without any specific orientation (see, e.g., Marian, Para. [0025]), and that Shibamoto fails to teach the claimed arrangement of the recited components.
Examiner respectfully disagrees and emphasizes that Claims 1 and 7 are rejected under the combination of Marian and Shibamoto, wherein Marian discloses a transducer comprising an acoustic matching layer, a backing layer, and a vibrator array without any specific orientation (see, e.g., Marian, Para. [0025]); and wherein Shibamoto discloses a transducer shown to be disposed between the first acoustic matching layer and the backing material, and where the transducer is only in direct contact with the first acoustic matching layer and the backing material (see, e.g., Shibamoto, Fig. 3, Para. [0026-

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793